Citation Nr: 0628847	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-13 965	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION


The veteran had active service from October 1966 to September 
1967.  He subsequently had multiple periods of active duty 
for training and inactive duty training with the National 
Guard.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

On August 15, 2006, the appellant notified the Board by 
telefacsimile document that he withdraws his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  The appellant may 
withdraw an appeal.  38 C.F.R. § 20.204 (2005).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


